Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-07-2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 11-22-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shota Morikawa et al. (US 20170289408 A1).

Regarding Claim 1, Shota Morikawa et al. (US 20170289408 A1) suggests a color image processing (paragraph 6) method, comprising:  obtaining an original image (paragraph 24), and transforming original color data of a pixel in the original image into corresponding set color data  in a set color space (paragraphs 27, 28); determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel (paragraph 6, 7, 27, 28, 32 suggests determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel)  and a color ratio allocation table (paragraph 27, 47, 79, 85, suggesting the color ratio allocation table TB1, TB2, TB3); and generating a target image according to the target color (paragraphs 6, 7 7 suggests generating a target image according to the target color).
Shota Morikawa et al. (US 20170289408 A1) fails to disclose a color ratio allocation table.
However, Shota Morikawa et al. (US 20170289408 A1) does suggests  at paragraph 27, the processor performs the color conversion process (an interpolation process, for example) using a lookup table (not illustrated) that specifies correspondences between RGB gradation values and CMYK gradation values. The CMYK gradation values for each pixel represent the quantities of colorants required to print the color of the corresponding pixel. That is, the consumption of colorant is lager as the gradation value becomes larger and at paragraph 29 suggests the halftone process is implemented using an error diffusion process that incorporates error matrices and at paragraphs 47, 79, 85 suggest the processor calculates a ratio Rt of the total consumption for each colorant. The ratio Rt is a percentage based on the smallest total consumption Ct among the total consumptions Ct for the plurality of colorants. Since the total consumption Ct for cyan is the smallest in the example of table TB1, the ratio Rt for each colorant indicates the percentage of the total consumption Ct compared to the total consumption Ct of cyan and in paragraph 79 suggests Since the residual quantity Cr of black is largest in the example of table TB2, the ratio Rr for each colorant denotes the percentage of the residual quantity Cr of that colorant relative to the residual quantity Cr of black (units: %) as well as in paragraph 85 suggests Since the post-printing residual quantity Cp for black is largest in the example of table TB3, the ratio Rp of each colorant is set to the percentage of the post-printing residual quantity Cp for that colorant relative to the post-printing residual quantity Cp of black (units: %).
Thus it would be obvious to one ordinary skill in the art to accommodate teaching  of paragraphs 27, 29, 47, 79, 85 of  Shota Morikawa et al. (US 20170289408 A1) to accommodate as teaching of color ratio allocation table to be able to generate targeted color space for the pixels and generate using targeted pixels space targeted color image.

Regarding Claim 2, Shota Morikawa et al. (US 20170289408 A1) suggests the set color data includes first attribute data (please see paragraphs 45-47 suggests first attribute data), second attribute data (paragraphs 77-79 suggests second attribute) and third attribute data (paragraphs 83-85 suggests third attribute); the color image processing method further includes:, determining first color allocation ratios of a plurality of set colors according to a range of the first attribute data (please see paragraphs 45-47 suggests set colors according to a range of the first attribute data); determining second color allocation ratios of the plurality of set colors according to the first color allocation ratios and the second attribute data(paragraphs 77-79 suggests set colors according to a range of second attribute); and determining third color allocation ratios of the plurality of set colors according to the second color allocation ratios and the third attribute data (paragraphs 83-85 suggests set colors according to a range of third attribute), thereby obtaining the color ratio allocation table (please see paragraphs 47, 79, 85 TB1, TB2, TB3).

Regarding Claim 3, Shota Morikawa et al. (US 20170289408 A1) suggests the set color space includes an HSV color space; the first attribute data includes hue data; the second attribute data includes saturation data; and the third attribute data includes value data (paragraphs 6 and 7 suggests the target image data including a plurality of pixels, the plurality of types of colorant including a first colorant and a second colorant; acquiring a plurality of color component values in a specific color space).

Regarding Claim 4, Shota Morikawa et al. (US 20170289408 A1) suggests the determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel and a color ratio allocation table, includes: determining a third color allocation ratio corresponding to each set color according to the set color data corresponding to the pixel and the color ratio allocation table; and determining the set color having a largest third color allocation ratio as the target color (please see paragraphs 47, 79, 85 TB1, TB2, TB3 suggests color ratio allocation having percentage color values).

Regarding Claim 5, Shota Morikawa et al. (US 20170289408 A1) suggests the plurality of set colors include black and white, and any one or more of red, orange, yellow, green, and blue (paragraphs 28, 32 suggesting plurality of different colors).

Regarding Claim 6, Shota Morikawa et al. (US 20170289408 A1) suggests the color image processing method further includes: determining a target RGB value of the target color; calculating an error value between the target RGB value and an initial RGB value; performing error truncation on the error value according to a preset Norm parameter to adjust color saturation of a target color image; and performing error diffusion on the error value through a preset error diffusion algorithm (paragraphs 6 and 7 suggests determining a target color values, paragraph 29, suggests the processor executes a halftone process on the CMYK bitmap data to generate dot data indicating the dot formation state for each pixel and each ink color. In the present embodiment, the halftone process is implemented using an error diffusion process that incorporates error matrices and also halftone process employing dither matrices).

Regarding Claim 8, Shota Morikawa et al. (US 20170289408 A1) suggests an electronic ink screen (paragraph 6, 7, 24 suggests electronic controlled printing device ( display screen or copy machine or printing press) printing with ink screen (printing platform (paper material  or clothing or glass) accepting printable ink)), comprising: a processor and a memory; and one or more programs stored in the memory and executed by the processor (paragraph 7); wherein the processor executes the one or more programs (paragraph 7) to perform: a color image processing (paragraph 6) method, comprising:  obtaining an original image (paragraph 24), and transforming original color data of a pixel in the original image into corresponding set color data  in a set color space (paragraphs 27, 28); determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel (paragraph 6, 7, 27, 28, 32 suggests determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel)  and a color ratio allocation table (paragraph 27, 47, 79, 85, suggesting the color ratio allocation table TB1, TB2, TB3); and generating a target image according to the target color (paragraphs 6, 7 suggests generating a target image according to the target color).
Shota Morikawa et al. (US 20170289408 A1) fails to disclose a color ratio allocation table.
However, Shota Morikawa et al. (US 20170289408 A1) does suggests  at paragraph 27, the processor performs the color conversion process (an interpolation process, for example) using a lookup table (not illustrated) that specifies correspondences between RGB gradation values and CMYK gradation values. The CMYK gradation values for each pixel represent the quantities of colorants required to print the color of the corresponding pixel. That is, the consumption of colorant is lager as the gradation value becomes larger and at paragraph 29 suggests the halftone process is implemented using an error diffusion process that incorporates error matrices and at paragraphs 47, 79, 85 suggest the processor calculates a ratio Rt of the total consumption for each colorant. The ratio Rt is a percentage based on the smallest total consumption Ct among the total consumptions Ct for the plurality of colorants. Since the total consumption Ct for cyan is the smallest in the example of table TB1, the ratio Rt for each colorant indicates the percentage of the total consumption Ct compared to the total consumption Ct of cyan and in paragraph 79 suggests Since the residual quantity Cr of black is largest in the example of table TB2, the ratio Rr for each colorant denotes the percentage of the residual quantity Cr of that colorant relative to the residual quantity Cr of black (units: %) as well as in paragraph 85 suggests Since the post-printing residual quantity Cp for black is largest in the example of table TB3, the ratio Rp of each colorant is set to the percentage of the post-printing residual quantity Cp for that colorant relative to the post-printing residual quantity Cp of black (units: %).
Thus it would be obvious to one ordinary skill in the art to accommodate teaching  of paragraphs 27, 29, 47, 79, 85 of  Shota Morikawa et al. (US 20170289408 A1) to accommodate as teaching of color ratio allocation table to be able to generate targeted color space for the pixels and generate using targeted pixels space targeted color image.

Regarding Claim 9, Shota Morikawa et al. (US 20170289408 A1) suggests the set color data includes first attribute data (please see paragraphs 45-47 suggests first attribute data), second attribute data (paragraphs 77-79 suggests second attribute) and third attribute data (paragraphs 83-85 suggests third attribute); the color image processing method further includes:, determining first color allocation ratios of a plurality of set colors according to a range of the first attribute data (please see paragraphs 45-47 suggests set colors according to a range of the first attribute data); determining second color allocation ratios of the plurality of set colors according to the first color allocation ratios and the second attribute data(paragraphs 77-79 suggests set colors according to a range of second attribute); and determining third color allocation ratios of the plurality of set colors according to the second color allocation ratios and the third attribute data (paragraphs 83-85 suggests set colors according to a range of third attribute), thereby obtaining the color ratio allocation table (please see paragraphs 47, 79, 85 TB1, TB2, TB3).

Regarding Claim 10, Shota Morikawa et al. (US 20170289408 A1) suggests the set color space includes an HSV color space; the first attribute data includes hue data; the second attribute data includes saturation data; and the third attribute data includes value data (paragraphs 6 and 7 suggests the target image data including a plurality of pixels, the plurality of types of colorant including a first colorant and a second colorant; acquiring a plurality of color component values in a specific color space).

Regarding Claim 11, Shota Morikawa et al. (US 20170289408 A1) suggests the determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel and a color ratio allocation table, includes: determining a third color allocation ratio corresponding to each set color according to the set color data corresponding to the pixel and the color ratio allocation table; and determining the set color having a largest third color allocation ratio as the target color (please see paragraphs 47, 79, 85 TB1, TB2, TB3 suggests color ratio allocation having percentage color values).

Regarding Claim 12, Shota Morikawa et al. (US 20170289408 A1) suggests the plurality of set colors include black and white, and any one or more of red, orange, yellow, green, and blue (paragraphs 28, 32 suggesting plurality of different colors).

Regarding Claim 13, Shota Morikawa et al. (US 20170289408 A1) suggests the color image processing method further includes: determining a target RGB value of the target color; calculating an error value between the target RGB value and an initial RGB value; performing error truncation on the error value according to a preset Norm parameter to adjust color saturation of a target color image; and performing error diffusion on the error value through a preset error diffusion algorithm (paragraphs 6 and 7 suggests determining a target color values, paragraph 29, suggests the processor executes a halftone process on the CMYK bitmap data to generate dot data indicating the dot formation state for each pixel and each ink color. In the present embodiment, the halftone process is implemented using an error diffusion process that incorporates error matrices and also halftone process employing dither matrices).

Regarding Claim 15, Shota Morikawa et al. (US 20170289408 A1) suggests a non-volatile computer-readable storage medium, comprising a computer program stored thereon; wherein the computer program is executed by one or more processors to causes the processors (please see paragraph 7 to perform: a color image processing (paragraph 6) method, comprising:  obtaining an original image (paragraph 24), and transforming original color data of a pixel in the original image into corresponding set color data  in a set color space (paragraphs 27, 28); determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel (paragraph 6, 7, 27, 28, 32 suggests determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel)  and a color ratio allocation table (paragraph 27, 47, 79, 85, suggesting the color ratio allocation table TB1, TB2, TB3); and generating a target image according to the target color (paragraphs 6, 7 suggests generating a target image according to the target color).
Shota Morikawa et al. (US 20170289408 A1) fails to disclose a color ratio allocation table.
However, Shota Morikawa et al. (US 20170289408 A1) does suggests  at paragraph 27, the processor performs the color conversion process (an interpolation process, for example) using a lookup table (not illustrated) that specifies correspondences between RGB gradation values and CMYK gradation values. The CMYK gradation values for each pixel represent the quantities of colorants required to print the color of the corresponding pixel. That is, the consumption of colorant is lager as the gradation value becomes larger and at paragraph 29 suggests the halftone process is implemented using an error diffusion process that incorporates error matrices and at paragraphs 47, 79, 85 suggest the processor calculates a ratio Rt of the total consumption for each colorant. The ratio Rt is a percentage based on the smallest total consumption Ct among the total consumptions Ct for the plurality of colorants. Since the total consumption Ct for cyan is the smallest in the example of table TB1, the ratio Rt for each colorant indicates the percentage of the total consumption Ct compared to the total consumption Ct of cyan and in paragraph 79 suggests Since the residual quantity Cr of black is largest in the example of table TB2, the ratio Rr for each colorant denotes the percentage of the residual quantity Cr of that colorant relative to the residual quantity Cr of black (units: %) as well as in paragraph 85 suggests Since the post-printing residual quantity Cp for black is largest in the example of table TB3, the ratio Rp of each colorant is set to the percentage of the post-printing residual quantity Cp for that colorant relative to the post-printing residual quantity Cp of black (units: %).
Thus it would be obvious to one ordinary skill in the art to accommodate teaching  of paragraphs 27, 29, 47, 79, 85 of  Shota Morikawa et al. (US 20170289408 A1) to accommodate as teaching of color ratio allocation table to be able to generate targeted color space for the pixels and generate using targeted pixels space targeted color image.

Regarding Claim 16, Shota Morikawa et al. (US 20170289408 A1) suggests the set color data includes first attribute data (please see paragraphs 45-47 suggests first attribute data), second attribute data (paragraphs 77-79 suggests second attribute) and third attribute data (paragraphs 83-85 suggests third attribute); the color image processing method further includes:, determining first color allocation ratios of a plurality of set colors according to a range of the first attribute data (please see paragraphs 45-47 suggests set colors according to a range of the first attribute data); determining second color allocation ratios of the plurality of set colors according to the first color allocation ratios and the second attribute data(paragraphs 77-79 suggests set colors according to a range of second attribute); and determining third color allocation ratios of the plurality of set colors according to the second color allocation ratios and the third attribute data (paragraphs 83-85 suggests set colors according to a range of third attribute), thereby obtaining the color ratio allocation table (please see paragraphs 47, 79, 85 TB1, TB2, TB3).

Regarding Claim 17, Shota Morikawa et al. (US 20170289408 A1) suggests the set color space includes an HSV color space; the first attribute data includes hue data; the second attribute data includes saturation data; and the third attribute data includes value data (paragraphs 6 and 7 suggests the target image data including a plurality of pixels, the plurality of types of colorant including a first colorant and a second colorant; acquiring a plurality of color component values in a specific color space).

Regarding Claim 18, Shota Morikawa et al. (US 20170289408 A1) suggests the determining a target color corresponding to the pixel in a plurality of set colors according to the set color data corresponding to the pixel and a color ratio allocation table, includes: determining a third color allocation ratio corresponding to each set color according to the set color data corresponding to the pixel and the color ratio allocation table; and determining the set color having a largest third color allocation ratio as the target color (please see paragraphs 47, 79, 85 TB1, TB2, TB3 suggests color ratio allocation having percentage color values).

Regarding Claim 19, Shota Morikawa et al. (US 20170289408 A1) suggests the color image processing method further includes: determining a target RGB value of the target color; calculating an error value between the target RGB value and an initial RGB value; performing error truncation on the error value according to a preset Norm parameter to adjust color saturation of a target color image; and performing error diffusion on the error value through a preset error diffusion algorithm (paragraphs 6 and 7 suggests determining a target color values, paragraph 29, suggests the processor executes a halftone process on the CMYK bitmap data to generate dot data indicating the dot formation state for each pixel and each ink color. In the present embodiment, the halftone process is implemented using an error diffusion process that incorporates error matrices and also halftone process employing dither matrices)
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shota Morikawa et al. (US 20170289408 A1) as applied to claims 1-6, 8-13 and 15-19 above and further in view of WU Yecheng et al. (US 20180099521 A1).

Regarding Claim 7, Shota Morikawa et al. (US 20170289408 A1) suggests the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm (paragraphs 6 and 7 suggests determining a target color values, paragraph 29, suggests the processor executes a halftone process on the CMYK bitmap data to generate dot data indicating the dot formation state for each pixel and each ink color. In the present embodiment, the halftone process is implemented using an error diffusion process that incorporates error matrices and also halftone process employing dither matrices).
However, Shota Morikawa et al. (US 20170289408 A1) fails to disclose a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm.
However, prior art of WU Yecheng et al. (US 20180099521 A1) discloses the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm (paragraph 64).
Shota Morikawa et al. (US 20170289408 A1)  teaches color image processing.
WU Yecheng et al. (US 20180099521 A1)  teaches the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm paragraph 64.
Shota Morikawa et al. (US 20170289408 A1)  teaches the processor executes a halftone process on the CMYK bitmap data to generate dot data indicating the dot formation state for each pixel and each ink color. In the present embodiment, the halftone process is implemented using an error diffusion process that incorporates error matrices and also halftone process employing dither matrices paragraph 29
Shota Morikawa et al. (US 20170289408 A1)  does not teach a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm.
Shota Morikawa et al. (US 20170289408 A1)  contained a device which differed the claimed process by the substitution of the step of a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm. WU Yecheng et al. (US 20180099521 A1)  teaches substituted step of the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm and their functions were known in the art to enabling process a color image. Shota Morikawa et al. (US 20170289408 A1)  step of the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm of WU Yecheng et al. (US 20180099521 A1)  and the results would have been predictable and resulted in enabling to  generate digital monochrome (grayscale) image with continuous pixel patterns from grayscale image.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 14, WU Yecheng et al. (US 20180099521 A1) suggests the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm (paragraph  64)

Regarding Claim 20, WU Yecheng et al. (US 20180099521 A1) suggests the preset error diffusion algorithm includes: a Floyd-Steinberg dithering algorithm and a JF Jarvis dithering algorithm (Paragraph 64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
PARK MUN-SAN et al. (US 20160351103 A1) disclosure; paragraphs 93-104 discloses the image converter may convert each of a plurality of grayscales for the first partial image data into a respective one of the first representative grayscales. For example, the image converter may perform a grayscale conversion for the first partial image data and may perform a dithering operation to minimize a quantization error, which is caused by the grayscale conversion, between an input grayscale (e.g., an original grayscale) and an output grayscale (e.g., a converted grayscale).
 	KAWAGUCHI Hirofumi (US 20130120431 A1) disclosure; paragraphs 17-20, 47- 64, discloses an image processing method of transforming color information on an input image signal on the basis of a transformation rule, including: calculating a correction range in a predetermined color space on the basis of a positional relationship between source coordinates and destination coordinates in the color space; and calculating the transformation destination coordinates at respective points on the basis of the positional relationship between the source coordinates and the destination coordinates, and a positional relationship between coordinates at the respective points within the correction range and the source coordinates to reflect the calculated transformation destination coordinates on the transformation rule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
12-08-2022